        Case 4:20-cv-00280-JEG-HCA Document 1 Filed 09/03/20 Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF IOWA
                                       CENTRAL DIVISION

                                                  )
Peder Skoog,                                      )    Case No. 4:20-cv-280
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )
                                                  )    Defendants’ Notice of Removal
Wells Fargo & Company and                         )
Wells Fargo Bank, N.A.,                           )
                                                  )
        Defendants.                               )
                                                  )

        COME NOW Defendants Wells Fargo & Company and Wells Fargo Bank, N.A.

(“Defendants”) and remove the above-captioned civil action from the Iowa District Court in and

for Dallas County, Case No. LACV042518, to the United States District Court for the Southern

District of Iowa, Central Division, pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446, Federal

Rule of Civil Procedure 81, and Local Rule 81. As grounds for removal, Defendants state:

        1.        Plaintiff Peder Skoog (“Plaintiff”) filed his Petition at Law and Jury Demand on

August 7, 2020, in the Iowa District Court for Dallas County. In his Petition, Plaintiff alleges

Defendants violated the federal Family Medical Leave Act and the Americans with Disabilities

Act, as amended, and further raised state law claims under Iowa Code Chapter 216 and for

wrongful termination in violation of the public policy of the State of Iowa.

        2.        Effective August 14, 2020, Defendants accepted service of the Petition at Law

and Jury Demand and waived personal service of the Original Notice.

        3.        There have been no further proceedings in the Iowa District Court for Dallas

County in this action.




US.129018954.04                                    1
        Case 4:20-cv-00280-JEG-HCA Document 1 Filed 09/03/20 Page 2 of 4




        4.        Pursuant to 28 U.S.C. § 1446(b) and Murphy Brothers, Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344 (1999), Defendants have timely removed this action because this

Notice of Removal is filed within 30 days after Defendants’ acceptance of service of the initial

pleading setting forth the claims for relief upon which the action is based.

        5.        The United States District Court for the Southern District of Iowa, Central

Division, has subject matter jurisdiction over this action based on the federal questions contained

in Plaintiff’s Petition alleging that Defendants violated his rights under the federal Family

Medical Leave Act and the Americans with Disabilities Act, as amended. Therefore, Plaintiff’s

claims may be removed to the United States District Court for the Southern District of Iowa,

Central Division, pursuant to 28 U.S.C. § 1331.

        6.        As required by Local Rule 81(a)(4), Defendants state that for purposes of removal

of this action from state court, this is an action where the amount in controversy for Plaintiff’s

claim exceeds the sum of $75,000, exclusive of interest and costs, and is between citizens of

different states.

        7.        At the time this action commenced, Plaintiff was and currently remains a citizen

and resident of the State of Iowa, Dallas County.

        8.        Defendant Wells Fargo & Co. was at the time this action was commenced and

remains a corporation organized under the laws of Delaware and a financial holding company

and a bank holding company registered under the Bank Holding Company Act of 1956, as

amended, with its principal executive offices at 420 Montgomery Street, San Francisco,

California 94104.

        9.        Defendant Wells Fargo Bank, N.A. was at the time this action was commenced

and remains a federally chartered National Banking Association that is organized and exists



US.129018954.04                                    2
        Case 4:20-cv-00280-JEG-HCA Document 1 Filed 09/03/20 Page 3 of 4




under the National Banking Act, with its Main Office, as set forth in its Articles of Association,

in the State of South Dakota.

        10.       Thus, because complete diversity of the parties exists and the amount in

controversy exceeds $75,000, this Court has original jurisdiction over the action under 28 U.S.C.

§ 1332(a) diversity jurisdiction. See Wachovia Bank, N.A. v. Schmidt, 546 U.S. 303 (2006).

Because Plaintiff has also brought claims under the federal Family Medical Leave Act and the

Americans with Disabilities Act, this Court additionally has jurisdiction under 28 U.S.C. § 1331

federal question jurisdiction. Thus, this action may be removed to this Court pursuant to § 1441.

        11.       Based upon the allegations in Plaintiff’s Petition, the proper venue for removal of

this action is to the United States District Court for the Southern District of Iowa, Central

Division, because it is the “district and division embracing the place where such action is

pending.” See 28 U.S.C. § 1441(a).

        12.       In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and

orders provided to Defendants in this action are attached as Exhibit “A,” and are incorporated

here by this reference.

        13.       In accordance with 28 U.S.C. § 1446(d), a copy of this Notice of Removal is

being filed with the Clerk of the Iowa District Court for Dallas County and is being served on all

adverse parties.

        WHEREFORE, Defendants Wells Fargo & Company and Wells Fargo Bank, N.A. give

notice that the above-entitled action is removed from the Iowa District Court in and for Dallas

County.




US.129018954.04                                    3
        Case 4:20-cv-00280-JEG-HCA Document 1 Filed 09/03/20 Page 4 of 4




      Dated: September 3, 2020.                     FAEGRE DRINKER BIDDLE & REATH LLP

                                                    /s/ Michael A. Giudicessi
                                                    Michael A. Giudicessi, Lead Counsel
                                                      Michael.giudicessi@faegredrinker.com
                                                    Susan P. Elgin
                                                      Susan.elgin@faegredrinker.com
                                                    801 Grand Avenue, 33rd Floor
                                                    Des Moines, Iowa 50309-8003
                                                    Telephone: (515) 248-9000
                                                    Facsimile: (515) 248-9010

                                                    ATTORNEYS FOR DEFENDANTS
                                                    WELLS FARGO & COMPANY
                                                    AND WELLS FARGO BANK, N.A.

                                      Certificate of Service

       The undersigned certifies that a true copy of Defendants’ Notice of Removal was served
upon the following parties through the court’s CM/ECF electronic filing system on September 3,
2020.

                                                      /s/ Katie Miller
Copy to:

Michael J. Carroll
 michael@wdmlawyers.com
Megan Flynn
 megan@wdmlawyers.com

Attorneys for Plaintiff Peder Skoog




US.129018954.04                                 4
